Citation Nr: 1544791	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1960 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


REMAND

The Board finds additional action is required prior to appellate review.  The Veteran contends that he has asbestosis as a result of asbestos exposure during active service.  He contends that a present disability developed as a result of exposure aboard the USS Terrabonne Parish (LST 1156) from approximately January 1962 to June 1962, and not from any post-service occupational exposure he had as a boilermaker.  The medical evidence includes diagnoses of asbestosis and includes reports describing a post-service occupational history of employment as a boilermaker with asbestos exposure.  The available service department records document the Veteran's service aboard ship, but include no additional information as to his claims of asbestos exposure during service.  Records show his duties in service included rifleman, assistant Browning Automatic Rifleman (BARman), messenger, messman, and guard.  VA's Adjudication Procedure Manual, M21-1 (M21-1), provides guidance for adjudication of claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  It is noted that the probability of asbestos exposure for closely analogous military occupation specialties (MOS), such as Gunner's Mate or Mess Management Specialist, is minimal.  M21-1, Part IV, subpart ii, Chapter 1, Section I, Subsection 3.c.

The Board notes that correspondence dated in November 2008 from an attorney in the Veteran's prior asbestos claim litigation indicated that they had determined that asbestos was present on his ship and on base at facilities in Yorktown, Virginia; however, no specific information as to those matters was provided.  In light of the evidence of record, the Board finds that further development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide additional information in support of the claim of having had asbestos exposure during active service, to include any evidence he or his attorney in prior litigation may have obtained.

2.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

3.  Obtain an opinion from an appropriate VA medical specialist as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a present respiratory disability, including asbestosis, as a result of active service.  The examiner must be provided a summary of the evidence as to the probability of asbestos exposure based upon duties in service (MOS), any asbestos exposure in service, and any post-service asbestos exposure.  Any credibility determinations should be identified.  The examiner must review the available record and must note that review in the report.  All pertinent testing deemed necessary should be accomplished.

4.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

